1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    EDWARD B. SPENCER,                          Case No. 2:18-cv-09115-DSF (GJS)
12                 Petitioner
                                                      ORDER ACCEPTING
13            v.                                      FINDINGS AND
                                                      RECOMMENDATIONS OF
14    STUART SHERMAN,                                 UNITED STATES
                                                      MAGISTRATE JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
18   documents filed and lodged in this action, Respondent’s Motion to Dismiss [Dkt.
19   11, “Motion”] and Petitioner’s Non-Opposition [Dkt. 14], and the Report and
20   Recommendation of United States Magistrate Judge (“Report”). The time for filing
21   Objections to the Report has passed, and no Objections have been filed.
22         Having completed its review, the Court accepts the findings and
23   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
24   the Motion is GRANTED; (2) the Petition is DENIED; and (3) Judgment shall be
25   entered dismissing this action with prejudice.
26   DATED: April 1, 2019
27                                          Honorable Dale S. Fischer
28                                          UNITED STATES DISTRICT JUDGE
